Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant argues on page 4 first paragraph, “the applicant respectfully argues that the Examiner’s rejection is improper. To properly reject a claim under 103, an Examiner ‘bears the initial burden of presenting a prima facie case of obviousness.’” Examiner respectfully disagrees. Examiner has included a motivational statement for each 103 included in the office action. In addition, Examiner also points out that under KSR ruling all feature of a known element can be combined to yield predictable results. In addition, it would have been obvious at the time of the invention to combine Danforth, Shribman and Zinevich because the result of this arrangement yields in a predictable outcome. The test for determining patentability is defined by the supreme court ruling in KSR, where a prima facie case of obviousness can be established by showing that the elements of the claims can be and could be combined to yield predictable results.
Applicant also argues on page 5 second paragraph, “Examiner’s rejection makes the false factual finding that the applicant’s specification describes an OSD as ‘the unique protocol for discovering downstream devices and integrating the discovered devices into the network, a process referred to as onboarding.’ Examiner again respectfully disagrees. The intention in including a description of the specification was to clarify a broad term used in the claims. The actual reference to paragraph (0005) is not wrong. In fact, its properly cited from the specification. If there is more than 1 clarification for the OSD, the applicant should include this language into the claim limitations to avoid any ambiguity. Examiner properly rejected the claim by taking the broadest reasonable interpretation of the claim and Danforth is reasonable in meeting these limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Shribman et al (US 2020/0344084 A1) in view of Zinevich (US 2019/0379921 A1). Hereinafter referred as Danforth, Shribman and Zinevich.
Regarding claim 1, Danforth teaches an Onboarding Service Device (OSD) [OSD is describe in the specs on paragraph (0005)) as “the unique protocols for discovering downstream devices and integrating the discovered devices in the network.” Danforth teaches on paragraph (0085)) the client sends a discover packet, the server sends an offer, the client responds with a request, and server responds with an acknowledgement). in a distributed access architecture (DAA) (paragraphs (0042) and (0045)) for a hybrid fiber coaxial (HFC) network connected to a DHCP server (In the HFC environment, the cable modem and devices connected to it interact with the DHCP server (paragraph (0149)). 
Howver, Danforth is silent in teaching a service device configured without connection to the DHCP server. Shribman teaches on (page 27 paragraph (0186)) the DHCP protocol employs a connectionless service model, using the User Datagram Protocol (UDP). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s reference to include the teachings of Shribman before the effective filing date of the claimed invention for a service device configured without connection to the DHCP server. A useful combination is found on Shribman (page 1 paragraph (0002)) this disclosure relates generally to an apparatus and method for improving communication over the internet by using intermediate nodes, and in particular, for fetching content from a web server using tunnel devices as intermediate nodes, which are selected based on criteria, such as an attribute type and related value.
However, Danforth and Shribman are silent in teaching the OSD configured to: (i) receive first information from a remote device in the DAA; and (ii) use the first information to connect the remote device to a management module capable of onboarding the device to the HFC network. Zinevich teaches on (page 3 paragraph (0023)) the remote PHY device is coupled to and delivers the forward signal to a coaxial cable plant of an HFC network. […] The reference and the actual CPD signals are processed as a combined return signal in detecting the actual CPD signal and locating the CPD source. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s and Shribman’s reference to include the teachings of Zinevich before the effective filing date of the claimed invention for the OSD configured to: (i) receive first information from a remote device in the DAA; and (ii) use the first information to connect the remote device to a management module capable of onboarding the device to the HFC network. A useful combination is found on Zinevich (page 1 paragraph (0002)) the present invention relates generally to the detection of impairments in coaxial cable plants of hybrid fiber coax communication networks employing remote physical layer devices, for example, in a converged cable access platform (CCAP) architecture. 

Regarding claim 3, Danforth, Shribman and Zinevich teach the OSD of claim 1. Zinevich teaches the remote device is at least one of a Remote PHY, a Remote MAC-PHY, and a Remote OLT (page 3 paragraph (0023)). 
Regarding claim 7, Danforth, Shribman and Zinevich teach the OSD of claim 1. Shribman teaches configured to receive the first information over a private VLAN and socket combination (page 95 paragraph (0697) and page 98 paragraph (0717)).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Shribman et al (US 2020/0344084 A1) in view of Zinevich (US 2019/0379921 A1) in view of Kitchen et al (US 2022/0078229 A1). Hereinafter referred as Danforth, Shribman, Zinevich and Kitchen.
Regarding claim 2, Danforth, Shribman and Zinevich teach the OSD of claim 1. However, Danforth, Shribman and Zinevich are silent in teaching the first information includes at least one of a device ID and a device type. Kitchen teaches on (page 34 paragraph (0538)) the routing of incoming data includes a mapping of premises device identification (ID) and device type to site ID corresponding to the premises. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s, Shribman’s and Zinevich’s reference to include the teachings of Kitchen before the effective filing date of the claimed invention for the first information includes at least one of a device ID and a device type. A useful combination is found on Kitchen (page 2 paragraph (0064)) embodiments include a cloud hub located in a premises, and the cloud hub comprises adapters configured for coupling to premises devices.

Regarding claim 5, Danforth, Shribman, Zinevich and Kitchen teach the OSD of claim 1. Kitchen teaches OSD receives the second information from an inventory provisioning module (If the user adds/removes a device in the Partner’s system, the Partner Server calls the CIS API to inform Service provider about the change. […] A SWAP message is sent to the CPE to update its Cloud Object Inventory (page 27 paragraph (0027)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Shribman et al (US 2020/0344084 A1) in view of Zinevich (US 2019/0379921 A1) in view of Ashok et al (US 2019/0260741 A1). Hereinafter referred as Danforth, Shribman, Zinevich and Ashok.
Regarding claim 4, Danforth, Shribman and Zinevich teach the OSD of claim 1. However, Danforth, Shribman and Zinevich are silent in teaching the OSD connects the remote device to the management module by sending second information to the remote device, the second information comprising a network address of the management module. Ashok teaches on (page 2 paragraph (0023)) the DHCP server is configured to provide a network address (e.g. an IP address) to the mobile device for use in establishing network connections to the remote network resources. Generally, the DHCP server ensures that each client has a different network address and manages the set of network addresses as new devices join the network, and existing devices leave the network.
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s, Shribman’s and Zinevich’s reference to include the teachings of Ashok before the effective filing date of the claimed invention for the OSD connects the remote device to the management module by sending second information to the remote device, the second information comprising a network address of the management module. A useful combination is found on Ashok (page 1 paragraph (0001)) the application relates generally to methods and apparatuses, including computer program products, for secure authentication and network access management for mobile computing devices. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Shribman et al (US 2020/0344084 A1) in view of Zinevich (US 2019/0379921 A1) in view of Kirsch et al (US 10,887,429 B1). Hereinafter referred as Danforth, Shribman, Zinevich and Kirsch.
Regarding claim 6, Danforth, Shribman and Zinevich teach the OSD of claim 1. However, Danforth, Shribman and Zinevich are silent in teaching configuring as a multi-protocol interworking service with device identity integration and device management redirection functionality. Kirsch teaches on (column 2 lines 1-14) it can be determined if the object is associated with a multi-protocol redirection link based on a contact cluster path associated with the object. In response to determining the object is associated with the multiprotocol redirection link, a multi-protocol redirection table associated with the object can be accessed. Using the multi-protocol redirection table, a redirection path can be generated based on the client network protocol. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s, Shribman’s and Zinevich’s reference to include the teachings of Kirsch before the effective filing date of the claimed invention for configuring as a multi-protocol interworking service with device identity integration and device management redirection functionality. A useful combination is found on Kirsch (column 1 lines 6-9) the invention relates generally to data tenancy, and more particularly to systems and methods for establishing and using multi-protocol redirect links in a distributed file system.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1). Hereinafter referred as Danforth and Ashok.
Regarding claim 8, Danforth a method for onboarding a remote device in a distributed access architecture (DAA) of a hybrid fiber coaxial (HFC) network connected to a DHCP server (In the HFC environment, the cable modem and devices connected to it interact with the DHCP server (paragraph (0149)), the OSD providing onboarding information to the remote device  [OSD is describe in the specs on paragraph (0005)) as “the unique protocols for discovering downstream devices and integrating the discovered devices in the network.” Danforth teaches on paragraph (0085)) the client sends a discover packet, the server sends an offer, the client responds with a request, and server responds with an acknowledgement). 
However, Danforth is silent in teaching the remote device contacting the DHCP server and providing it with a network address of the device; the DHCP server returning a network address of a device to the remote device; the remote device using the network address of the device to connect to the device. Ashok teaches on (page 2 paragraph (0023)) the DHCP server is configured to provide a network address (e.g. an IP address) to the mobile device for use in establishing network connections to the remote network resources. Generally, the DHCP server ensures that each client has a different network address and manages the set of network addresses as new devices join the network, and existing devices leave the network.
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s reference to include the teachings of Ashok before the effective filing date of the claimed invention for the remote device contacting the DHCP server and providing it with a network address of the device; the DHCP server returning a network address of a device to the remote device; the remote device using the network address of the device to connect to the device. A useful combination is found on Ashok (page 1 paragraph (0001)) the application relates generally to methods and apparatuses, including computer program products, for secure authentication and network access management for mobile computing devices.

Regarding claim 9, Danforth and Ashok teach the method of claim 8. Ashok teaches the onboarding information includes an address to a management module capable of onboarding the remote device (page 2 paragraph (0023)). 
Regarding claim 10, Danforth and Ashok teach the method of claim 9. Ashok teaches the remote device uses the address (page 2 paragraph (0023)) to connect to the management module (page 1 paragraph (0006)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1) in view of Zheng et al (US 2014/0237572 A1). Hereinafter referred as Danforth, Ashok and Zheng.
Regarding claim 11, Danforth and Ashok teach the method of claim 8. However, Danforth and Ashok are silent in teaching the remote device disconnects from the DHCP server after receiving the network address of the OSD. Zheng teaches on (page 4 paragraph (0065)) after the portal authentication of the terminal is finished and the wireless connection of the terminal is disconnected, send a DHCP release message to the DHCP server, the DHCP release message carries the MAC address of the terminal, to inform the DHCP server to release the private network IP address of the terminal. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s reference to include the teachings of Ashok before the effective filing date of the claimed invention for the remote device disconnects from the DHCP server after receiving the network address of the OSD. A useful combination is found on Zheng (page 1 paragraph (0023)) the AC maintains an authenticated user list. When a user of a terminal passes the authentication, the AC adds the MAC address of the terminal to the list. 

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1) in view of Kitchen et al (US 2022/0078229 A1). Hereinafter referred as Danforth, Ashok and Kitchen.
Regarding claim 12, Danforth and Ashok teach the method of claim 8. However, Danforth and Ashok are silent in teaching a remote device provides at least one of a device ID and a device type to the OSD. Kitchen teaches on (page 34 paragraph (0538)) the routing of incoming data includes a mapping of premises device identification (ID) and device type to site ID corresponding to the premises. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s and Ashok’s reference to include the teachings of Kitchen before the effective filing date of the claimed invention for the first information includes at least one of a device ID and a device type. A useful combination is found on Kitchen (page 2 paragraph (0064)) embodiments include a cloud hub located in a premises, and the cloud hub comprises adapters configured for coupling to premises devices.

Regarding claim 13, Danforth, Ashok and Kitchen teach the method of claim 12. Kitchen teaches the OSD connects to an inventory provisioning module after receiving the at least one of a device ID and a device type to the OSD (page 5 paragraph (0084)). 
Regarding claim 14, Danforth, Ashok and Kitchen teach the OSD of claim 13. Ashok teaches the onboarding information includes an address to a management module (page 1 paragraph (0006)) capable of onboarding the remote device and the OSD receives the address of the management module from the inventory provisioning module (page 2 paragraph (0023)). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1) in view of Zinevich (US 2019/0379921 A1). Hereinafter referred as Danforth, Ashok and Zinevich.
Regarding claim 15, Danforth and Ashok teach the method of claim 8. However, Danforth and Ashok are silent in teaching the remote device is at least one of a Remote PHY, a Remote MAC-PHY, and a Remote OLT. Zinevich teaches on (page 3 paragraph (0023)) the remote PHY device is coupled to and delivers the forward signal to a coaxial cable plant of an HFC network. […] The reference and the actual CPD signals are processed as a combined return signal in detecting the actual CPD signal and locating the CPD source. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s and Ashok’s reference to include the teachings of Zinevich before the effective filing date of the claimed invention for the remote device is at least one of a Remote PHY, a Remote MAC-PHY, and a Remote OLT. A useful combination is found on Zinevich (page 1 paragraph (0002)) the present invention relates generally to the detection of impairments in coaxial cable plants of hybrid fiber coax communication networks employing remote physical layer devices, for example, in a converged cable access platform (CCAP) architecture. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1) in view of Kirsch et al (US 10,887,429 B1). Hereinafter referred as Danforth, Ashok and Kirsch.
Regarding claim 16, Danforth and Ashok teach the method of claim 8. However, Danforth and Ashok are silent in teaching the OSD is configured as a multi-protocol interworking service with device identity integration and device management redirection functionality. Kirsch teaches on (column 2 lines 1-14) it can be determined if the object is associated with a multi-protocol redirection link based on a contact cluster path associated with the object. In response to determining the object is associated with the multiprotocol redirection link, a multi-protocol redirection table associated with the object can be accessed. Using the multi-protocol redirection table, a redirection path can be generated based on the client network protocol. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s, and Ashok’s references to include the teachings of Kirsch before the effective filing date of the claimed invention for configuring as a multi-protocol interworking service with device identity integration and device management redirection functionality. A useful combination is found on Kirsch (column 1 lines 6-9) the invention relates generally to data tenancy, and more particularly to systems and methods for establishing and using multi-protocol redirect links in a distributed file system.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 2014/0281029 A1) in view of Ashok et al (US 2019/0260741 A1) in view of Shribman et al (US 2020/0344084 A1). Hereinafter referred as Danforth, Ashok and Shribman.
Regarding claim 17, Danforth and Ashok teach the method of claim 8. However, Danforth and Ashok are silent in teaching the OSD is configured to connect to the remote device over a private VLAN and socket combination. Shribman teaches on  (page 95 paragraph (0697)) any communication between any two nodes may use the socket secure, websocket, which may be websocket secure, or http proxy protocol. Shribman further teaches on (page 98 paragraph (0717)) the term interface of a networked device refers to a physical interface, a logical interface, for example, but not limited to a particular VLAN associated with a network interface.
Therefore, it would be obvious to one of ordinary skill in the art to combine Danfoth’s, and Ashok’s references to include the teachings of Shribman before the effective filing date of the claimed invention for the OSD is configured to connect to the remote device over a private VLAN and socket combination. A useful combination is found on Shribman (page 1 paragraph (0002)) this disclosure relates generally to an apparatus and method for improving communication over the internet by using intermediate nodes, and in particular, for fetching content from a web server using tunnel devices as intermediate nodes, which are selected based on criteria, such as an attribute type and related value.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424